UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
CARLINE J. THORNTON,

                                   Plaintiff,
                                                                     ORDER
                 -against-                                           19-CV-05108 (JMA) (AYS)

GOOD SAMARITAN MEDICAL CENTER,
Hospital & Health Care, ISLAND HEALTH CARE
ASSOC., Medical Office, DR. ANTHONY GUIDA,

                                    Defendants.
-------------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        On September 6, 2019, plaintiff Carline J. Thornton (“plaintiff”) filed a pro se complaint

on the Court’s employment discrimination complaint form against Good Samaritan Medical

Center, Island Health Care Assoc., and Dr. Anthony Guida (collectively, “defendants”) pursuant

to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (“Title

VII”). Accompanying the complaint is an application to proceed in forma pauperis.

        Upon review of the declaration accompanying plaintiff’s application to proceed in forma

pauperis, the Court finds that plaintiff is qualified to commence this action without prepayment

of the filing fee. See 28 U.S.C. § 1915(a) (1). Accordingly, plaintiff’s request to proceed in

forma pauperis is GRANTED.

        IT IS HEREBY ORDERED that plaintiff is granted leave to file the complaint without

prepayment of the filing fee or security therefor; and IT IS FURTHER ORDERED that the Clerk

of Court must forward to the United States Marshal Service for the Eastern District of New York

copies of plaintiff’s summonses, complaint and this Order for service upon defendants without

prepayment of fees; and


                                                        1
         IT IS FURTHER ORDERED that the Clerk of Court must mail a copy of this Order to

the plaintiff.

SO ORDERED.
                                                        ____/s/ (JMA)_________________
Dated:           September 13, 2019                     Joan M. Azrack
                 Central Islip, New York                United States District Judge




                                              2
